Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
METHOD AND SYSTEM FOR SIMILARITY MODELING AND
IDENTFICATION 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations
	The claims recite eligible subject matter because, under Prong 2 of the 2019 PEG, the claims recite integration of a judicial exception into a practical application of that judicial exception. For example, the claims recite additional elements such as a network, a computer processor, a point-of-sale terminal, a recommendation engine executable on the computer processor to perform data processing, a model generated and regenerated on a periodic schedule, a database, and at least one social media platform. In this case, this additional elements represent more than merely using a computer as a tool to implement any abstract idea or generally linking any abstract idea to a technological environment. Rather, the model that is generated and regenerated on a periodic schedule and generated and regenerated from stored historical transaction data and data retrieved from another, separate social media platform is not something that can occur outside of computing environments. As described in paragraph [0010] of Applicant’s specification, the leveraging of data from the social media platform by the recommendation engine is used by the learning algorithms. These additional elements, considered in combination, cannot be merely viewed as generic computing components used to implement an abstract idea. Rather, the combination of the additional elements renders the claimed invention something which necessarily requires the use of computing components and is therefore integrated into a practical application.



Prior Art Considerations
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the features of Applicant’s invention. Claims 1, 6, 13, 14, and 19 are allowable.
As noted in Applicant’s Remarks from 5/10/2021, although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 6, 13, 14, and 19 taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
	The Examiner notes the attached non-patent literature titled Point of Sale Advantages: Top 10 Reasons POS Systems are Better Than Cash Registers, published on August 28, 2010 by pointofsale.com, hereinafter referred to as “Point of Sale Advantages.” Point of Sale Advantages describes how point of sale systems provides benefits such as tracking average customer sales. Although describing such benefits of point of sale systems, Point of Sale Advantages does not describe the features of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALLISON G WOOD/Primary Examiner, Art Unit 3625